internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc psi 1-plr-131296-00 date date legend husband wife trust trust trust company date year a b dear this is in response to your letter requesting on behalf of husband and wife an extension of time under sec_301_9100-1 of the procedure and administration regulations to make an allocation of generation-skipping_transfer gst_exemption described under sec_2642 and sec_2642 of the internal_revenue_code and a ruling under sec_25_2513-1 of the gift_tax regulations the facts and representations submitted are summarized as follows on date pursuant to husband’s instructions trust company transferred dollar_figurea to trust and dollar_figureb to trust from husband’s personal assets trust is to benefit wife daughter descendants of daughter and the surviving spouses of descendants of daughter trust is to benefit wife son descendants of son the surviving_spouse of son and the surviving spouses of descendants of son due to secretarial mistakes at trust company husband’s gift was erroneously reflected in trust company’s gift database as a gift not subject_to the gst tax and as a gift made one-half by husband and one-half by wife this error in trust company’s plr-131296-00 computer database was automatically incorporated into husband’s and wife’s year gift_tax returns accordingly the year gift_tax returns did not include a notice of allocation and line of part of schedule c was left blank further the year returns reported the transfer to each trust as made one-half by husband and one-half by wife the entire amount of the transfer to each trust however should have been reported on husband’s return as a gift by husband husband and wife signed each other’s year gift_tax_return signifying his or her consent to treat the other’s eligible gifts to third parties as if made one-half by him or her husband and wife timely filed their year gift_tax returns husband and wife did not create any other trusts to which gst_exemption could be allocated since funding trust and trust no distributions have ever been made from trust or trust and at no time since the inception of the gst tax have husband and wife created any other nonskip person trust to which it may have been desirable to allocate gst_exemption sec_1 1a of trust and trust are identical except the identities of the respective beneficiaries sec_1 1a of trust provides as follows my trustees may pay any part or all of the income and principal of the family_trust to any one or more members of a class consisting of my wife my daughter my daughter’s descendants and the surviving spouses of my daughter’s descendants for health support maintenance or education payments may be made in such amounts and proportions as shall be determined from time to time in the discretion of my independent_trustee before making any such determination i request that my independent_trustee consult with my family trustees or if there is none with the competent adult beneficiaries of the family_trust i recommend to my independent_trustee that if payments are made to beneficiaries other than my wife such payments be equal as to each beneficiary hereunder provided that my independent_trustee may consider the income or capital resources of a beneficiary and also make allowances for emergency or chronic adverse circumstances facing any beneficiary any income not paid shall be accumulated and added at least annually to principal sec_1 1b of trust provides as follows upon the death of the last to die of my daughter and her descendants trust shall terminate and the remaining principal and any accumulated income shall be distributed to the trustees of trust under the irrevocable_trust agreement of even date made by me as grantor to be held in accordance with the provisions of said agreement or if said trust is not then in existence the remaining principal and any accumulated income shall be distributed in equal shares to the then surviving descendants of son plr-131296-00 sec_1 1b and c of trust provide as follows b upon and after the death of son payments to my descendants and the surviving spouses of my descendants shall be made in such proportions as my son shall appoint to the extent not appointed to the contrary the income and principal of trust shall continue to be held or distributed pursuant to sec_1 1a c upon the death of the last to die of my son his surviving_spouse and his descendants trust shall terminate and the remaining principal and any accumulated income shall be distributed to the trustees of trust under the irrevocable_trust agreement of even date made by me as grantor to be held in accordance with the provisions of the agreement or if said trust is not then in existence the remaining principal and any accumulated income shall be distributed in equal shares to daughter and her descendants or to such of them as shall then be surviving taxpayers request an extension of time under sec_301_9100-1 of the procedure and administration regulations to make an allocation of gst_exemption described under sec_2642 pursuant to sec_2642 taxpayers also request a ruling that for gst tax purposes husband and wife are each the transferor of one-half of the year transfers to trust and trust ruling sec_2601 imposes a tax on every gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2642 provides that except as provided in subsection f if the allocation of the gst_exemption to any transfer of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c - a the value of such property for purposes of subsection a shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the plr-131296-00 close of an estate_tax_inclusion_period its value at the time of the close of the estate_tax_inclusion_period and b such allocation shall be effective on and after the date of such transfer or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_34_irb_189 provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 of the procedure and administration regulations under sec_301_9100-1 the commissioner of internal revenue may grant a reasonable extension of the time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i if the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer has acted reasonably and in good_faith and granting the relief will not prejudice the interests of the government sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 the time for allocating the gst_exemption to lifetime transfers is to be treated as if not expressly prescribed by statute accordingly a taxpayer may seek an extension of time to make an allocation described in sec_2642 under the provisions of sec_301_9100-3 see notice_2001_50 2001_34_irb_189 plr-131296-00 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and representations made in this case we conclude that the standards of sec_301_9100-1 and sec_301_9100-3 have been satisfied therefore husband and wife are granted an extension of time of days from the date of this letter to make an allocation of their available gst_exemption with respect to the transfers to trust and the allocation will be effective as of the date of the transfers to trust and and the value of the transfers for gift_tax purposes will be used to determine the allocation of the gst_exemption the allocation should be made on a supplemental form_709 united_states gift and generation-skipping_transfer_tax return and filed with the cincinnati service_center a copy of this letter should be attached to the supplemental form_709 a copy is enclosed for this purpose ruling sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident sec_2511 provides that subject_to certain limitations the gift_tax applies whether the transfer is in trust or otherwise direct or indirect and whether the property transferred is real or personal tangible or intangible sec_2513 provides that a gift made by one spouse to any person other than his spouse shall for the purposes of this chapter be considered as made one-half by him and one-half by his spouse but only if at the time of the gift each spouse is a citizen or resident_of_the_united_states sec_2513 provides that sec_2513 shall apply only if both spouses have signified under the regulations provided for in sec_2513 their consent to the application of sec_2513 in the case of all such gifts made during the calendar_year by either while married to the other sec_25_2513-1 provides that if one spouse transfers property in part to his or her spouse and in part to third parties split gift treatment is effective with respect to the interest transferred to third parties only insofar as the interest transferred to third parties is ascertainable and severable from the interest transferred to the spouse sec_25_2513-2 provides that if both spouses file gift_tax returns within plr-131296-00 the time for signifying consent it is sufficient if i the consent of the husband is signified on the wife’s return and the consent of the wife is signified on the husband’s return ii the consent of each spouse is signified on his own return or iii the consent of both spouses is signified on one of the returns sec_2652 provides that if under sec_2513 one-half of a gift is treated as made by an individual and one-half of such gift is treated as made by such individual’s spouse then such gift shall also be treated as if made one-half by each spouse for purposes of the gst sec_26_2652-1 of the generation-skipping_transfer_tax regulations provides that in the case of a transfer with respect of which the donor’s spouse makes an election under sec_2513 to treat the gift as made one-half by the spouse the electing spouse is treated as the transferor of one-half of the entire value of the property transferred by the donor regardless of the interest the electing spouse is actually deemed to have transferred under sec_2513 the donor is treated as the transferor of one-half of the value of the entire property in revrul_56_439 1956_2_cb_605 a gift is made in trust pursuant to which the trustee is to distribute any part or all of the income or principal of the trust to or among the spouse of the donor and other descendants of the donor at such times and in such proportions and amounts as the trustee determines in its sole discretion the ruling concludes that under the facts presented the value of the right to receive the income or principal to be distributed to the spouse is not susceptible of determination therefore the gift to the spouse is not severable from the gifts to the other beneficiaries and the gift may not to any extent be considered as made one-half by the donor and one-half by his spouse within the meaning of sec_2513 in wang v commissioner tcmemo_1972_143 the court stated that in determining whether a remainder_interest is ascertainable as of the time of the gift and thus eligible for split gift treatment under sec_2513 the same principles are applied as are employed in determining whether a charitable_remainder interest subject_to an invasion power is ascertainable and thus deductible for estate_tax purposes under rules in effect prior to the enactment of sec_2055 and e generally prior to the enactment of sec_2055 the charitable_remainder interest would be ascertainable if the invasion power was limited by an ascertainable_standard such that the possibility of invasion could be measured or stated in definite terms of money revrul_70_450 1970_2_cb_195 wang v commissioner if the remainder_interest was ascertainable then a charitable deduction was allowed in an amount in excess of the potential invasions if the probability of invasion was so remote as to be negligible a deduction would be allowed for the entire value of the remainder_interest revrul_54_285 1954_2_cb_302 in the present case trust and trust each provides that income and principal may only be paid for wife’s health support maintenance or education we conclude that this standard for invasion is ascertainable and the spouse’s right to receive income or principal is susceptible of determination see sec_2041 and c of plr-131296-00 the estate_tax regulations which provide that this standard constitutes an ascertainable_standard for purposes of sec_2041 therefore the gift to wife is severable from the gifts to the other beneficiaries accordingly we conclude that the year transfers to trust and trust were eligible for gift-splitting for gift_tax purposes to the extent not attributable to wife’s ascertainable and severable interest further under sec_26_2652-1 wife is treated for gst purposes as the transferor of one-half of the entire value of the property transferred by husband regardless of the interest wife is actually deemed to have transferred under sec_2513 therefore husband and wife are each the transferor for gst purposes of one-half of trust and one-half of trust based upon your representations trust company mistakenly reported on husband’s and wife’s year gift_tax returns that the transfers to trust and trust were made one-half from husband and one-half from wife instead of reporting that husband made all of the transfers in order to correct this error husband and wife must file amended gift_tax returns for year reflecting that husband made the transfers to trust and and that wife elected to treat one-half of the transfers not attributable to wife’s ascertainable and severable interest as made by her husband and wife must also amend all gift_tax returns filed for years subsequent to year to reflect the year transfers the rulings contained in this letter are based upon information and representations submitted by the taxpayers and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express no opinion on the federal tax consequences of the facts described above under any other provisions of the code this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely paul f kugler associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes cc
